Exhibit 16.1 October 31, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: STW Resources Holding Corp. Commission File No: 000-52654 Dear Ladies and Gentleman: We have read the disclosure set forth in Item 4.01 of the Current Report on Form 8-K dated October 31, 2013 of STW Resources Holding Corp. and are in agreement with the statements insofar as they pertain to our firm. Very Truly Yours, KMJ Corbin & Company LLP p f 555 Anton BlvdSuite 1000Costa MesaCA92626kmjpartnerscpa.com p f 20720 Ventura BlvdSuite 160Woodland HillsCA91364 p f 2768 Loker Avenue WestSuite 101CarlsbadCA92010
